DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks, filed November 9th, 2022, has been fully considered and entered. Accordingly, Claims 1-20 are pending in the case. Claims 1, 8, and 15-16 were amended. Claims 1, 8, and 15 are the independent claims.

	In light of Applicant’s Amendment, the Objection of Claim 16 has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonker et al. (US 2006/0116994 A1).
Regarding claim 1, Jonker teaches a system for supporting metadata sandboxing and what-if analysis in a multidimensional database, comprising:
a computer that includes one or more microprocessors (see Jonker, Paragraph [0038], “The interface device(s) 108 are coupled to a processor 104 via the BUS 106, to interact with user events 109 to monitor or otherwise instruct the operation of the tool 12 via an operating system 110.”); 
a multidimensional database server executing on the computer, wherein the multidimensional database server stores in a primary database a primary copy of a hierarchical structure of a plurality data dimensions (see Jonker, Paragraphs [0014], [0064], [0146], [0147], “There is provided a system and method for interactive multi-dimensional visual representation of information content and properties.”);
including a plurality of metadata relationships which are provided between each of the plurality of data dimensions, both the primary copy of the hierarchical structure of the plurality of data dimensions and the plurality of metadata relationships being stored within the multidimensional database server (see Jonker, Paragraph [0039], “The tool 12 also interacts via link 118 with a data manager 114 of the system 100 to coordinate management of the information sources 14 and associated information excerpts, analytical content, and multi-dimensional relationships from data files or tables 122 of the memory 102.”);  
a sandbox database provided on the multidimensional database server (see Jonker, Paragraphs [0041], [0063], “TRIST and Sandbox (200 and 202) are referred to as “nSpace” (a trade mark of Oculus Info Inc.). As shown in FIG. 2A, nSpace is the combination of the multi-dimensional linked views of information sources 14 found in TRIST 200 and the cognitive exploration and development mechanisms in Sandbox 202, used to represent information excerpts and their interconnections to one another and the respective original sources 14 (as well as interconnections between documents/Web pages) via a user interface… The nSpace activity log and knowledge base components 306 and 317 are used to store respectively data that the analyst is working with and actions the analyst performs while working with this data.”);   
wherein a request is received at the multidimensional database server to perform one or more changes to the hierarchical structure of a plurality data dimensions within a sandbox database (see Jonker, Paragraph [0138], “Sandbox 202 lets the analyst quickly, and with a minimum of buttons and little to no dialog boxes, create, edit, place, arrange, re-arrange, group, emphasize, highlight and compare the contained and displayed information excerpts and their connections to one another and to the information sources 14. Sandbox 202 is a thinking-centric place.”);  
wherein the multidimensional database server is configured to, upon receiving the request, copy the hierarchical structure of a plurality data dimensions, including the plurality of metadata relationships, from the primary copy to create a sandbox copy of the hierarchical data structure of the plurality of data dimensions and store said sandbox copy of the hierarchical data structure of the plurality of data dimensions including a copy of the plurality of metadata relationships between each of the plurality of data dimensions in the sandbox database (see Jonker, Paragraphs [0041], [0063], [0139], “The analyst (user of the tool 12) can save any relevant information excerpt, including documents, snippets, images, tables, etc. simply by dragging them from the other areas of the visual representation 18 (e.g. TRIST 200—query results and/or documents) into Sandbox 202.”);   
wherein the multidimensional database server is further configured to, in response to user input, alter a metadata relationship of the plurality of metadata relationships between at least two of the plurality of data dimensions in said sandbox copy in said sandbox database; and wherein the multidimensional database server is further configured to test said sandbox copy of the hierarchical data structure of the plurality of data dimensions including the plurality of metadata relationships between each of the plurality of data dimensions as modified by altering said metadata relationship between said at least two of the plurality of data dimensions in said sandbox copy in said sandbox database (see Jonker, Paragraphs [0042], [0139], “Sandbox 202 is a flexible and expressive thinking environment. It is a space literally focused on ‘Human Interaction with Information’, such that local collections of information excerpts with user attached links, associations, hypotheses, comments, annotations and other inter- and intra-excerpt connections are represented visually in the representation 18. For example, the analysis content of the information excerpts produced through use of Sandbox 202 (e.g. assumptions, inferences, evidence tied to hypotheses, explanations) is such that the analysis content is visually linked to the information excerpts and may also be visually linked back to the information sources 14 of the respective information excerpts displayed in Sandbox of the representation 18. Manipulation and organization of information excerpts is direct and very tactile.”).

Regarding claim 2, Jonker further teaches:
wherein upon the sandbox copy of the hierarchical data structure of the plurality of data dimensions being placed into the metadata sandbox, adding another metadata relationship to the plurality of metadata relationships, the another metadata relationship being associated with another data dimension of the plurality of data dimensions and a new data dimension, the new data dimension being added to the hierarchical structure of the plurality of data dimensions, based upon the received user input (see Jonker, Paragraphs [0136], [0139], “References (the list of resources that are pertinent to the message: documents, entities and relationships (and their data))… The analyst (user of the tool 12) can save any relevant information excerpt, including documents, snippets, images, tables, etc. simply by dragging them from the other areas of the visual representation 18 (e.g. TRIST 200—query results and/or documents) into Sandbox 202. References are automatically associated by an extraction module and therefore visually updated through a visualization renderer module to the representation 18, a snapshot of which can be saved in a storage of the system 100 if desired.”).

Regarding claim 3, Jonker further teaches:
wherein a second user input is received; wherein a second metadata relationship of the plurality of metadata relationships between at least another two of the plurality of data dimensions is altered in said sandbox copy according to a received user input (see Jonker, Paragraph [0138], “Sandbox 202 lets the analyst quickly, and with a minimum of buttons and little to no dialog boxes, create, edit, place, arrange, re-arrange, group, emphasize, highlight and compare the contained and displayed information excerpts and their connections to one another and to the information sources 14. Sandbox 202 is a thinking-centric place.”).

Regarding claim 4, Jonker further teaches:
wherein the alteration of the metadata relationship of the plurality of metadata relationships between the at least two of the plurality of data dimensions according to the received user input is marked in said sandbox copy with metadata indicative of an association with the received user input (see Jonker, Paragraph [0138], “Sandbox 202 lets the analyst quickly, and with a minimum of buttons and little to no dialog boxes, create, edit, place, arrange, re-arrange, group, emphasize, highlight and compare the contained and displayed information excerpts and their connections to one another and to the information sources 14. Sandbox 202 is a thinking-centric place.”).

Regarding claim 5, Jonker further teaches:
wherein the alteration of the second metadata relationship of the plurality of metadata relationships between the at least another two of the plurality of data dimensions according to the received user input is marked in said sandbox copy with metadata indicative of an association with the second received user input (see Jonker, Paragraph [0138], “Sandbox 202 lets the analyst quickly, and with a minimum of buttons and little to no dialog boxes, create, edit, place, arrange, re-arrange, group, emphasize, highlight and compare the contained and displayed information excerpts and their connections to one another and to the information sources 14. Sandbox 202 is a thinking-centric place.”). 

Regarding claim 6, Jonker further teaches:
wherein, based upon a received user command, the sandbox copy of the hierarchical data structure replaces the primary copy of the hierarchical structure of a plurality data dimensions in the primary database of the multidimensional database server executing on the computer (see Jonker, Paragraphs [0136], [0139], “References (the list of resources that are pertinent to the message: documents, entities and relationships (and their data))… The analyst (user of the tool 12) can save any relevant information excerpt, including documents, snippets, images, tables, etc. simply by dragging them from the other areas of the visual representation 18 (e.g. TRIST 200—query results and/or documents) into Sandbox 202. References are automatically associated by an extraction module and therefore visually updated through a visualization renderer module to the representation 18, a snapshot of which can be saved in a storage of the system 100 if desired.”).

Regarding claim 7, Jonker further teaches:
wherein upon the sandbox copy of the hierarchical data structure of the primary copy of the plurality of data dimensions being placed into the sandbox database, deleting another metadata relationship of the plurality of metadata relationships, the another metadata relationship being associated with at least another two of the plurality of data dimensions, based upon the received user input (see Jonker, Paragraphs [0136], [0139], “References (the list of resources that are pertinent to the message: documents, entities and relationships (and their data))… The analyst (user of the tool 12) can save any relevant information excerpt, including documents, snippets, images, tables, etc. simply by dragging them from the other areas of the visual representation 18 (e.g. TRIST 200—query results and/or documents) into Sandbox 202. References are automatically associated by an extraction module and therefore visually updated through a visualization renderer module to the representation 18, a snapshot of which can be saved in a storage of the system 100 if desired.”).

Regarding claim 8, Jonker teaches a method for supporting metadata sandboxing and what-if analysis in a multidimensional database, comprising:
providing, at a computer that includes one or more microprocessors (see Jonker, Paragraph [0038], “The interface device(s) 108 are coupled to a processor 104 via the BUS 106, to interact with user events 109 to monitor or otherwise instruct the operation of the tool 12 via an operating system 110.”), 
a multidimensional database server executing on the computer, wherein the multidimensional database server stores in a primary database a primary copy of a hierarchical data structure of a plurality of data dimensions (see Jonker, Paragraphs [0014], [0064], [0146], [0147], “There is provided a system and method for interactive multi-dimensional visual representation of information content and properties.”);  
including comprises a plurality of metadata relationships which are provided between each of the plurality of data dimensions, both the primary copy of the hierarchical structure of the plurality of data dimensions and the plurality of metadata relationships being stored within the multidimensional database server (see Jonker, Paragraph [0039], “The tool 12 also interacts via link 118 with a data manager 114 of the system 100 to coordinate management of the information sources 14 and associated information excerpts, analytical content, and multi-dimensional relationships from data files or tables 122 of the memory 102.”);  
receiving a request at the multidimensional database server to perform one or more changes to the hierarchical data structure of a plurality of data dimensions within a sandbox database (see Jonker, Paragraph [0138], “Sandbox 202 lets the analyst quickly, and with a minimum of buttons and little to no dialog boxes, create, edit, place, arrange, re-arrange, group, emphasize, highlight and compare the contained and displayed information excerpts and their connections to one another and to the information sources 14. Sandbox 202 is a thinking-centric place.”);  
upon receiving the request, copying the primary copy of the hierarchical data structure, including the plurality of metadata relationships, to create a sandbox copy of the hierarchical data structure of the plurality of data dimensions; storing the generated sandbox copy of the hierarchical data structure of the plurality of data dimensions including a copy of the plurality of metadata relationships between each of the plurality of data dimensions into the sandbox database (see Jonker, Paragraphs [0041], [0063], [0139], “The analyst (user of the tool 12) can save any relevant information excerpt, including documents, snippets, images, tables, etc. simply by dragging them from the other areas of the visual representation 18 (e.g. TRIST 200—query results and/or documents) into Sandbox 202.”);   
receiving user input to alter a metadata relationship of the plurality of metadata relationships between at least two of the plurality of data dimensions in said sandbox copy in said sandbox database; in response to said user input, altering the metadata relationship of the plurality of metadata relationships between said at least two of the plurality of data dimensions in said sandbox copy in said sandbox database; and testing said sandbox copy of the hierarchical data structure of the plurality of data dimensions including the plurality of metadata relationships between each of the plurality of data dimensions as modified by altering said metadata relationship between said at least two of the plurality of data dimensions in said sandbox copy in said sandbox database (see Jonker, Paragraphs [0042], [0139], “Sandbox 202 is a flexible and expressive thinking environment. It is a space literally focused on ‘Human Interaction with Information’, such that local collections of information excerpts with user attached links, associations, hypotheses, comments, annotations and other inter- and intra-excerpt connections are represented visually in the representation 18. For example, the analysis content of the information excerpts produced through use of Sandbox 202 (e.g. assumptions, inferences, evidence tied to hypotheses, explanations) is such that the analysis content is visually linked to the information excerpts and may also be visually linked back to the information sources 14 of the respective information excerpts displayed in Sandbox of the representation 18. Manipulation and organization of information excerpts is direct and very tactile.”).

Regarding claim 9, Jonker further teaches:
wherein upon the sandbox copy of the hierarchical data structure of the plurality of data dimensions being placed into the sandbox database, adding another metadata relationship to the plurality of metadata relationships, the another metadata relationship being associated with another data dimension of the plurality of data dimensions and a new data dimension, the new data dimension being added to the hierarchical structure of the plurality of data dimensions in the sandbox copy, based upon the received user input (see Jonker, Paragraphs [0136], [0139], “References (the list of resources that are pertinent to the message: documents, entities and relationships (and their data))… The analyst (user of the tool 12) can save any relevant information excerpt, including documents, snippets, images, tables, etc. simply by dragging them from the other areas of the visual representation 18 (e.g. TRIST 200—query results and/or documents) into Sandbox 202. References are automatically associated by an extraction module and therefore visually updated through a visualization renderer module to the representation 18, a snapshot of which can be saved in a storage of the system 100 if desired.”).

Regarding claim 10, Jonker further teaches:
wherein a second user input is received; wherein a second metadata relationship of the plurality of metadata relationships between at least another two of the plurality of data dimensions is altered in said sandbox copy according to a received user input (see Jonker, Paragraph [0138], “Sandbox 202 lets the analyst quickly, and with a minimum of buttons and little to no dialog boxes, create, edit, place, arrange, re-arrange, group, emphasize, highlight and compare the contained and displayed information excerpts and their connections to one another and to the information sources 14. Sandbox 202 is a thinking-centric place.”). 

Regarding claim 11, Jonker further teaches:
wherein the alteration of the metadata relationship of the plurality of metadata relationships between the at least two of the plurality of data dimensions according to the received user input is marked in said sandbox copy with metadata indicative of an association with the received user input (see Jonker, Paragraph [0138], “Sandbox 202 lets the analyst quickly, and with a minimum of buttons and little to no dialog boxes, create, edit, place, arrange, re-arrange, group, emphasize, highlight and compare the contained and displayed information excerpts and their connections to one another and to the information sources 14. Sandbox 202 is a thinking-centric place.”).

Regarding claim 12, Jonker further teaches:
wherein the alteration of the second metadata relationship of the plurality of metadata relationships between the at least another two of the plurality of data dimensions according to the received user input is marked in said sandbox copy with metadata indicative of an association with the second received user input (see Jonker, Paragraph [0138], “Sandbox 202 lets the analyst quickly, and with a minimum of buttons and little to no dialog boxes, create, edit, place, arrange, re-arrange, group, emphasize, highlight and compare the contained and displayed information excerpts and their connections to one another and to the information sources 14. Sandbox 202 is a thinking-centric place.”). 

Regarding claim 13, Jonker further teaches:
wherein, based upon a received user command, the sandbox copy of the hierarchical data structure replaces the primary copy of the hierarchical structure of a plurality data dimensions in the primary database of the multidimensional database server executing on the computer (see Jonker, Paragraphs [0136], [0139], “References (the list of resources that are pertinent to the message: documents, entities and relationships (and their data))… The analyst (user of the tool 12) can save any relevant information excerpt, including documents, snippets, images, tables, etc. simply by dragging them from the other areas of the visual representation 18 (e.g. TRIST 200—query results and/or documents) into Sandbox 202. References are automatically associated by an extraction module and therefore visually updated through a visualization renderer module to the representation 18, a snapshot of which can be saved in a storage of the system 100 if desired.”). 

Regarding claim 14, Jonker further teaches:
wherein upon the sandbox copy of the hierarchical data structure of the plurality of data dimensions being placed into the sandbox database, deleting another metadata relationship of the plurality of metadata relationships in said sandbox copy, the another metadata relationship being associated with at least another two of the plurality of data dimensions, based upon the received user input (see Jonker, Paragraphs [0136], [0139], “References (the list of resources that are pertinent to the message: documents, entities and relationships (and their data))… The analyst (user of the tool 12) can save any relevant information excerpt, including documents, snippets, images, tables, etc. simply by dragging them from the other areas of the visual representation 18 (e.g. TRIST 200—query results and/or documents) into Sandbox 202. References are automatically associated by an extraction module and therefore visually updated through a visualization renderer module to the representation 18, a snapshot of which can be saved in a storage of the system 100 if desired.”).  

Regarding claim 15, Jonker teaches a non-transitory computer readable storage medium having instructions thereon for supporting metadata sandboxing and what-if analysis in a multidimensional database, which when read and executed cause a computer to perform steps comprising:
providing, at a computer that includes one or more microprocessors, a multidimensional database server executing on the computer, wherein the multidimensional database server stores in a primary database a primary copy of a hierarchical data structure of a plurality of data dimensions including a plurality of metadata relationships which are provided between each of the plurality of data dimensions, both the primary copy of the hierarchical structure of the plurality of data dimensions and the plurality of metadata relationships being stored within the multidimensional database server (see Jonker, Paragraphs [0014], [0038]-[0039], [0064], [0146], [0147], “The interface device(s) 108 are coupled to a processor 104 via the BUS 106, to interact with user events 109 to monitor or otherwise instruct the operation of the tool 12 via an operating system 110… There is provided a system and method for interactive multi-dimensional visual representation of information content and properties.”);
receiving a request at the multidimensional database server to perform one or more changes to the hierarchical data structure of a plurality data dimensions within a sandbox database (see Jonker, Paragraph [0138], “Sandbox 202 lets the analyst quickly, and with a minimum of buttons and little to no dialog boxes, create, edit, place, arrange, re-arrange, group, emphasize, highlight and compare the contained and displayed information excerpts and their connections to one another and to the information sources 14. Sandbox 202 is a thinking-centric place.”);  
upon receiving the request, copying the primary copy of the hierarchical data structure, including the plurality of metadata relationships, to create a sandbox copy of the hierarchical data structure of the plurality of data dimensions; storing the generated sandbox copy of the hierarchical data structure of the plurality of data dimensions including a copy of the plurality of metadata relationships between each of the plurality of data dimensions into the sandbox database (see Jonker, Paragraphs [0041], [0063], [0139], “The analyst (user of the tool 12) can save any relevant information excerpt, including documents, snippets, images, tables, etc. simply by dragging them from the other areas of the visual representation 18 (e.g. TRIST 200—query results and/or documents) into Sandbox 202.”);   
receiving user input to alter a metadata relationship of the plurality of metadata relationships between at least two of the plurality of data dimensions in said sandbox copy in said sandbox database; in response to said user input altering the metadata relationship of the plurality of metadata relationships between said at least two of the plurality of data dimensions in said sandbox copy in said sandbox database; and testing said sandbox copy of the hierarchical data structure of the plurality of data dimensions including the plurality of metadata relationships between each of the plurality of data dimensions as modified by altering said metadata relationship between said at least two of the plurality of data dimensions in said sandbox copy in said sandbox database (see Jonker, Paragraphs [0042], [0139], “Sandbox 202 is a flexible and expressive thinking environment. It is a space literally focused on ‘Human Interaction with Information’, such that local collections of information excerpts with user attached links, associations, hypotheses, comments, annotations and other inter- and intra-excerpt connections are represented visually in the representation 18. For example, the analysis content of the information excerpts produced through use of Sandbox 202 (e.g. assumptions, inferences, evidence tied to hypotheses, explanations) is such that the analysis content is visually linked to the information excerpts and may also be visually linked back to the information sources 14 of the respective information excerpts displayed in Sandbox of the representation 18. Manipulation and organization of information excerpts is direct and very tactile.”).

Regarding claim 16, Jonker further teaches:
wherein upon the sandbox copy of the hierarchical data structure of the plurality of data dimensions being placed into the sandbox database, adding another metadata relationship to the plurality of metadata relationships, the another metadata relationship being associated with another data dimension of the plurality of data dimensions and a new data dimension, the new data dimension being added to the hierarchical structure of the plurality of data dimensions in the sandbox copy, based upon the received user input (see Jonker, Paragraphs [0136], [0139], “References (the list of resources that are pertinent to the message: documents, entities and relationships (and their data))… The analyst (user of the tool 12) can save any relevant information excerpt, including documents, snippets, images, tables, etc. simply by dragging them from the other areas of the visual representation 18 (e.g. TRIST 200—query results and/or documents) into Sandbox 202. References are automatically associated by an extraction module and therefore visually updated through a visualization renderer module to the representation 18, a snapshot of which can be saved in a storage of the system 100 if desired.”).

Regarding claim 17, Jonker further teaches:
wherein a second user input is received; wherein a second metadata relationship of the plurality of metadata relationships between at least another two of the plurality of data dimensions is altered in said sandbox copy according to a received user input (see Jonker, Paragraph [0138], “Sandbox 202 lets the analyst quickly, and with a minimum of buttons and little to no dialog boxes, create, edit, place, arrange, re-arrange, group, emphasize, highlight and compare the contained and displayed information excerpts and their connections to one another and to the information sources 14. Sandbox 202 is a thinking-centric place.”).  

Regarding claim 18, Jonker further teaches:
wherein the alteration of the metadata relationship of the plurality of metadata relationships between the at least two of the plurality of data dimensions according to the received user input is marked in said sandbox copy with metadata indicative of an association with the received user input (see Jonker, Paragraph [0138], “Sandbox 202 lets the analyst quickly, and with a minimum of buttons and little to no dialog boxes, create, edit, place, arrange, re-arrange, group, emphasize, highlight and compare the contained and displayed information excerpts and their connections to one another and to the information sources 14. Sandbox 202 is a thinking-centric place.”). 

Regarding claim 19, Jonker further teaches:
wherein the alteration of the second metadata relationship of the plurality of metadata relationships between the at least another two of the plurality of data dimensions according to the received user input is marked in said sandbox copy with metadata indicative of an association with the second received user input (see Jonker, Paragraph [0138], “Sandbox 202 lets the analyst quickly, and with a minimum of buttons and little to no dialog boxes, create, edit, place, arrange, re-arrange, group, emphasize, highlight and compare the contained and displayed information excerpts and their connections to one another and to the information sources 14. Sandbox 202 is a thinking-centric place.”). 

Regarding claim 20, Jonker further teaches:
wherein, based upon a received user command, the sandbox copy of the hierarchical data structure replaces the primary copy of the hierarchical structure of a plurality data dimensions in the primary database of the multidimensional database server executing on the computer (see Jonker, Paragraphs [0136], [0139], “References (the list of resources that are pertinent to the message: documents, entities and relationships (and their data))… The analyst (user of the tool 12) can save any relevant information excerpt, including documents, snippets, images, tables, etc. simply by dragging them from the other areas of the visual representation 18 (e.g. TRIST 200—query results and/or documents) into Sandbox 202. References are automatically associated by an extraction module and therefore visually updated through a visualization renderer module to the representation 18, a snapshot of which can be saved in a storage of the system 100 if desired.”).

Response to Arguments
Applicant’s Arguments, filed November 9th, 2022, have been fully considered, but are not persuasive. 

Applicant argues on page 10 of Applicant's Remarks that the cited reference, Jonker, fails to teach or suggest “copying a primary copy of a hierarchical data structure, including the plurality of metadata relationships, to create a sandbox copy of the hierarchical data structure such that there are two copies of the hierarchical data structure – the primary copy and the sandbox copy – at the same time.” The Examiner respectfully disagrees. 

Jonker discloses in paragraph [0039], that “The tool 12 also interacts via link 118 with a data manager 114 of the system 100 to coordinate management of the information sources 14 and associated information excerpts, analytical content, and multi-dimensional relationships from data files or tables 122 of the memory 102,” and discloses in paragraph [0139], that “The analyst (user of the tool 12) can save any relevant information excerpt, including documents, snippets, images, tables, etc. simply by dragging them from the other areas of the visual representation 18 (e.g. TRIST 200—query results and/or documents) into Sandbox 202.” Therefore, the primary copy is associated with the information that is accessible to the user, and the sandbox copy is the information that is being dragged into the sandbox, so that the user can interact with that information. 

Applicant argues on pages 10-11 of Applicant's Remarks that the cited reference, Jonker, fails to teach or suggest “wherein the multidimensional database server is further configured to, in response to user input, alter a metadata relationship of the plurality of metadata relationships between at least two of the plurality of data dimensions in said sandbox copy in said sandbox database; and wherein the multidimensional database server is further configured to test said sandbox copy of the hierarchical data structure of the plurality of data dimensions including the plurality of metadata relationships between each of the plurality of data dimensions as modified by altering said metadata relationship between said at least two of the plurality of data dimensions in said sandbox copy in said sandbox database.” The Examiner respectfully disagrees. 

Jonker discloses in paragraph [0138], that “Sandbox 202 lets the analyst quickly, and with a minimum of buttons and little to no dialog boxes, create, edit, place, arrange, re-arrange, group, emphasize, highlight and compare the contained and displayed information excerpts and their connections to one another and to the information sources 14. Sandbox 202 is a thinking-centric place.” Therefore, the sandbox allows users to interact with information in anyway the user desires. 

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161





















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161